—Case held, decision reserved and matter remitted to Niagara County Court for further proceedings in accordance with the following Memorandum: Because the record does not establish whether defendant was present at the Sandoval conference, we reserve decision and remit the matter to Niagara County Court for a reconstruction hearing to expand the record and to determine whether defendant was present (see, People v Michalek, 82 NY2d 906; People v Odiat, 82 NY2d 872; People v Koberstein, 206 AD2d 928; People v Mitchell, 189 AD2d 337). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Den-man, P. J., Green, Fallon, Wesley and Doerr, JJ.